Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 In Applicant’s Response to RCE dated 10/20/2022, Applicant amended Claims 1, 7-8, 11-12, 15-28, and 30-31, and argued against all rejections previously set forth in the Office Action dated 08/03/2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-6, 8-13, 15-18, 20-26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Worley et al. (hereinafter Worley): U.S. Patent Application Pub. No. 2018/0039385 in view of Okamoto: U.S. Patent Application Pub. No. 2015/0363069, and further in view of Shah: U.S. Patent Application Pub. No. 2021/0042171.
Claim 1:
Worley expressly discloses:
A computer-implemented method comprising: 
in response to detecting a copy operation or a cut operation associated with a content item, triggering a search of data associated with the content item, the search configured to determine a content type  (fig. 5; [0052]-[0054]: in response to detecting a copy operation associated with a content item, configuring to determine a type of the content item, such as text or image); 
triggering, in response to a detected paste operation: generation of a representation of the content item based on the content type (fig. 1; [0094]: during a paste operation, providing a visual representation of the content items, such as representations for text or image); and
the content item being rendered in the clipboard history user interface according to the representation and with other content items (fig. 1; [0032][0033]: rendering the content item in a multi-option clipboard user interface according to the representation of the content item and other content items).
Worley does not explicitly disclose:  
rendering of a clipboard history user interface to generated a rendered clipboard history user interface configured to enable a multi-item operation triggered by a single input.
Okamoto, however, further teaches:
rendering of a clipboard history user interface configured to enable a multi-item operation triggered by a single input (figs. 10C-E; [0103]: rendering a clipboard user interface configured to enable a multi-item operation by a single input).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Worley to include: rendering of a clipboard history user interface configured to enable a multi-item operation triggered by a single input, for the purpose of simplifying user’s operation in order to save a time and effort in dealing with multiple pieces of data, as taught in Okamoto.
Worley in view of Okamoto does not explicitly disclose:
detecting a selection of multiple content items from the clipboard history user interface; and triggering a multi-item paste operation for the multiple content items in response to the detected paste operation.


Shah, however, further expressly teaches:
detecting a selection of multiple content items from the clipboard history user interface; and triggering a multi-item paste operation for the multiple content items in response to the detected paste operation (fig. 2; [0029]: including a single copy command for multiple objects and a single pasted command for to paste the copied multiple objects).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Worley and Okamoto to include: detecting a selection of multiple content items from the clipboard history user interface; and triggering a multi-item paste operation for the multiple content items in response to the detected paste operation, for the purpose of providing a collaborative data transferring system to be in an efficient way for user benefits, as taught in Shah.
Worley in view of Okamoto and Shah further teaches:
Claim 2. The computer-implemented method of claim 1, wherein rendering of the clipboard history user interface includes rendering a representation of multiple sets of content items according to the content type determined for the multiple sets of content items (Worley- figs. 1 & 5; [0047][0055]: rendering the clipboard UI including a visual representation of the multiple content items based on the content type).  
Claim 3. The computer-implemented method of claim 1, wherein the content item and the other content items are grouped in the clipboard history user interface according to: a temporal proximity of the copy operation or the cut operation; or a time period associated with capture of the content item or the other content items (Worley- [0032][0054]: performing UI activation gesture for copy/paste operation associated with a prescribed amount of time).  
Claim 4. The computer-implemented method of claim 1, wherein the content item and the other content items are grouped in the clipboard history user interface according to a detected object represented in the content item or the other content items (Worley- [0129][0130]: providing a set of content items and a subset of content items of a particular type for the clipboard UI).  
Claim 5. The computer-implemented method of claim 1, wherein generating a representation of the content item based on the content type includes: generating a text representation of the content item, in response to determining that the data associated with the content item does not include at least one table tag or at least one image tag; and generating a tagging language representation of the content item, in response to determining that the data associated with the content item includes at least one table tag or at least one image tag (Worley- [0033]; generating text objects as being text representations and non-text objects as being references).  
Claim 6. The computer-implemented method of claim 1, further comprising: detecting a cursor at an input field; determining that the input field corresponds to at least one content item in the clipboard history user interface; and wherein triggering the rendering of the clipboard history user interface includes providing the rendered clipboard history user interface as an element adjacent to the input field, the rendered clipboard history user interface including the at least one content item marked for suggestion as input into the input field (Worley- figs. 1 & 5: the clipboard UI including as being adjacent to input field and suggesting multiple content items to be selected).   
Claim 8.  The computer-implemented method of claim 1, further comprising: in response to detecting an input on at least one rendered content item in the rendered clipboard history user interface, generating a preview of the at least one rendered content item, the preview including a rendering that simulates a paste operation for the at least one rendered content item (Okamoto: figs. 10B-E: in response to selecting at least one rendered content item in the clipboard UI, generating a preview of at least one content item that simulates a paste operation for the at least one content item).
Claim 9. The computer-implemented method of claim 1, wherein the clipboard history user interface is configured to include content items retrieved from two or more user profiles associated with a user with access to the clipboard history user interface (Worley- [0058][0108]: including content items in accessing multiple user profiles through a social network site).  
Claim 10. The computer-implemented method of claim 1, wherein the multi-item operation includes at least one of a multi-item copy operation, a multi-item paste operation, or a multi-item rendering operation, the multi-item operation configured to be triggered by the single input in response to being detected at the rendered clipboard history user interface (Okamoto- [0103]: including a multi-item paste operation configured to be triggered by the single input at the clipboard UI).
Claim 11. The computer-implemented method of claim 1, further comprising: detecting a second paste operation associated with the clipboard history user interface; and overwriting the content item associated with the second paste operation in response to detecting that the content item is marked private, wherein overwriting the content item obfuscates the content item when rendering the content item in an application receiving the second paste operation (Worley- [0111]: deleting a sensitive content item after a subsequent paste operation).  
Claim 12. The computer-implemented method of claim 1, further comprising: detecting a copy operation associated with the clipboard history user interface; overwriting preview data associated with the copy operation in response to detecting that the preview data is marked private to generate overwritten preview data, wherein overwriting the preview data obfuscates a preview of the data depicted in the clipboard history user interface; and rendering the clipboard history user interface with the overwritten preview data instead of rendering at least one content item corresponding to the preview data (Worley- obfuscating a sensitive item with dummy characters in a copy operation).  
Claim 13. The computer-implemented method of claim 1, further comprising: for each subsequent detected copy operation or cut operation associated with a respective content item: triggering a search of data associated with the respective content item, the search of data configured to determine whether the data includes at least one tag; and generating a respective representation of the respective content item based on the search of data; triggering rendering of the clipboard history user interface with each respective content item rendered according to the respective representation (Worley- figs. 1 & 3; [0033][0053][0055]: determining a data type, generating a representation of respective content item, and rendering the clipboard UI with an associated representation, such as representing text or image).  
Claim 32.  The computer-implemented method of claim 1, wherein the content type is a text content type or a bitmap content type (Worley– [0033][0053]: including the content type of text or image).
Claims 15-18 and 20-24:
The subject matter recited in Claims 15-18 and 20-24 corresponds to the subject matter recited in Claims 1-2, 4-6, 8-10, and 12-13, respectively.  Thus Worley in view of Okamoto and Shah discloses every limitation of Claims 15-18 and 20-24, as indicated in the above rejections for Claims 1-2, 4-6, 8-10, and 12-13.
Claims 25-26 and 28-31:
The subject matter recited in Claims 25-26 and 28-31 corresponds to the subject matter recited in Claims 1, 6, and 8-11, respectively.  Thus Worley in view of Okamoto and Shah discloses every limitation of Claims 25-26 and 28-31, as indicated in the above rejections for Claims 1, 6, and 8-11.

4.	Claims 7, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Worley in view of Okamoto, and further in view of Angermayer: U.S. Patent Application Pub. No. 2017/0185241.
Claim 7:
As indicated in the above rejection, Worley in view of Okamoto and Shah discloses every limitation of claim 1.
Worley in view of Okamoto and Shah does not explicitly disclose:
generating the representation of the content item based on the content type includes determining whether to perform a zoom operation or a clip operation on the portion of the content item and performing the zoom operation or the clip operation on the portion of the content item to generate a scaled version of the content item in the rendered clipboard history user interface, in response to detecting tagging language information associated with the content item.
Angermayer, however, further teaches:
generating the representation of the content item based on the content type includes determining whether to perform a zoom operation or a clip operation on the portion of the content item and performing the zoom operation or the clip operation on the portion of the content item to generate a scaled version of the content item in the rendered clipboard history user interface, in response to detecting tagging language information associated with the content item(fig. 3; [0070]: generating a magnified version of content item in a paste operation). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Worley, Okamoto and Shah to include:  generating the representation of the content item based on the content type includes determining whether to perform a zoom operation or a clip operation on the portion of the content item and performing the zoom operation or the clip operation on the portion of the content item to generate a scaled version of the content item in the rendered clipboard history user interface, in response to detecting tagging language information associated with the content item, for the purpose of providing content to user in an easy-to-read manner, as taught in Angermayer.



Claims 19 and 27:
The subject matter recited in each of Claims 19 and 27 corresponds to the subject matter recited in Claim 7.  Thus Worley in view of Okamoto, Shah, and Angermayer discloses every limitation of Claims 19 and 27, as indicated in the above rejections for Claim 7.

5.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Worley in view of Okamoto and Shah, and further in view of Vasudev et al. (hereinafter Vasudev): U.S. Patent Application Pub. No. 2019/0065016.
Claim 14:
As indicated in the above rejection, Worley in view of Okamoto and Shah discloses every limitation of claim 13.
Worley in view of Okamoto and Shah does not explicitly disclose:
the content item and each respective content item are rendered using a single process that generates an operating-system based virtual digital clipboard configured to represent the content item and each respective content item rendered in the clipboard history user interface.
Vasudev, however, further teaches:
the content item and each respective content item are rendered using a single process that generates an operating-system based virtual digital clipboard configured to represent the content item and each respective content item rendered in the clipboard history user interface ([0048]: generating a virtual clipboard to include a link to represent the content items in the clipboard UI).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system, disclosed in Worley, Okamoto and Shah to include:  the content item and each respective content item are rendered using a single process that generates an operating-system based virtual digital clipboard configured to represent the content item and each respective content item rendered in the clipboard history user interface, for the purpose of providing shared network-based resources and information to users so as to utilize a cloud computing environment, as taught in Vasudev.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-32 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daeho D Song/
Primary Examiner, Art Unit 2177